Exhibit 10.20

NON-STATUTORY STOCK OPTION AWARD CERTIFICATE

 

 

Non-transferable

G R A N T TO

 

«Full_Name»

(“Optionee”)

 

the right to purchase from Sally Beauty Holdings, Inc. (the “Company”)

 

«Options» shares of its common stock, par value $0.01, at the price of $     per
share (the “Option”)

 

pursuant to and subject to the provisions of the Sally Beauty Holdings, Inc.
2019 Omnibus Incentive Plan (the “Plan”) and to the terms and conditions set
forth on the following page (the “Terms and Conditions”). By accepting the
Option, Optionee shall be deemed to have agreed to the Terms and Conditions set
forth in this Award Certificate and the Plan. Capitalized terms used herein and
not otherwise defined shall have the meanings assigned to such terms in the
Plan.

 

Unless vesting is accelerated as provided herein or otherwise in the discretion
of the Committee, the Option shall vest (become exercisable) in accordance with
the following schedule, provided that Optionee is providing services to the
Company on each of the following dates:  

 

Vesting Date

Percent of Option Vested

November 15, 2020

33.33%

November 15, 2021

33.33%

November 15, 2022

33.34%

 

 

IN WITNESS WHEREOF, Sally Beauty Holdings, Inc., acting by and through its duly
authorized officers, has caused this Award Certificate to be duly executed.

 

 

 

SALLY BEAUTY HOLDINGS, INC.

 

By:

Christian A. Brickman

 

Its: President, Chief Executive Officer & Director

 

 

 

Grant Date: November 5, 2019

 

Acknowledged and Accepted by Optionee:

 

__________________________________

 

 

 

 

 

--------------------------------------------------------------------------------

 

TERMS AND CONDITIONS

 

1. Vesting of Option. The Option shall vest (become exercisable) in accordance
with the schedule shown on the cover page of this Award Certificate.
Notwithstanding the vesting schedule, (i) upon the occurrence of a Change in
Control, unless the Committee otherwise determines as provided in Section
13.8(b) of the Plan, the Option shall become fully vested and exercisable, and
(ii) upon Optionee’s termination of service as a result of Optionee’s death or
Disability, that portion of the Option that would have become vested and
exercisable on the next vesting date following the effective date of Optionee’s
termination of service shall become vested and exercisable.

 

2. Term of Option and Limitations on Right to Exercise. The term of the Option
will be for a period of ten years, expiring at 5:00 p.m., Central Time, on the
tenth anniversary of the Grant Date (the “Expiration Date”). To the extent not
previously exercised, the Option will lapse prior to the Expiration Date upon
the earliest to occur of the following circumstances:

 

(a) two (2) months after the termination of Optionee’s service with the Company
for any reason other than (i) by the Company for Cause or, if Optionee’s
employment is subject to the terms of a then-effective written employment
agreement between Optionee and the Company or an Affiliate, by Optionee without
compliance with, or without “good reason” or words of similar import under, the
terms of his or her employment agreement, if any, or (ii) by reason of
Optionee’s death, Disability or Retirement;

 

(b) twelve (12) months after the date of the termination of Optionee’s service
with the Company by reason of his or her Retirement, if Optionee does not agree
to be bound by Restrictive Covenants (as defined in Section 3 herein);

 

(c) thirty-six (36) months after the date of the termination of Optionee’s
service with the Company by reason of his or her Retirement, if Optionee agrees
to be bound by Restrictive Covenants;

 

(d) twelve (12) months after the date of the termination of Optionee’s service
with the Company by reason of his or her Disability;

 

(e) twelve (12) months after Optionee’s death, if Optionee dies while providing
services to the Company, or during the two-month period described in subsection
(a) above or during the 12-month period described in subsections (b) or (d)
above or during the 36-month period described in subsection (c) above, and
before the Option otherwise expires (upon Optionee’s death, the Option may be
exercised by Optionee’s estate or other beneficiary designated pursuant to the
Plan); or

 

(f) immediately upon the termination of Optionee’s service with the Company if
such termination is (i) by the Company for Cause, or (ii) if Optionee’s
employment is subject to the terms of a then-effective written employment
agreement between Optionee and the Company or an Affiliate, by Optionee without
compliance with, or without “good reason” or words of similar import under, the
terms of such employment agreement.

 

The Committee may, prior to the lapse of the Option under the circumstances
described in subsections (a), (b), (c), (d) or (f) above, extend the time to
exercise the Option as determined by the Committee in writing, but in no event
may the Option be extended beyond the Expiration Date. If Optionee returns to
service with the Company during the designated post-termination exercise period,
then Optionee shall be restored to the status Optionee held prior to such
termination. If Optionee or his or her beneficiary exercises an Option after
termination of service, the Option may be exercised only with respect to the

 

--------------------------------------------------------------------------------

 

portion of the Option that was otherwise vested on Optionee’s termination of
service, including any portion of the Option vested by acceleration under
Section 1.

 

3. Retirement. If Optionee’s service with the Company is terminated as a result
of his or her Retirement and Optionee agrees to be bound by certain restrictive
covenants (including non-competition, non-solicitation, non-disclosure and
non-disparagement covenants as determined in the sole discretion of the Company)
(“Restrictive Covenants”), for the three-year period following his or her
Retirement, then Optionee will continue to vest in the portion of the Option
that was not vested and exercisable as of the date of Optionee’s Retirement for
the three-year period following Optionee’s Retirement as if Optionee’s service
had not terminated, unless Optionee violates the any of the Restrictive
Covenants.  If, in the sole discretion of the Committee, Optionee violates one
of the Restrictive Covenants during the three-year period following Optionee’s
Retirement, then all Options, whether or not vested, shall be immediately
forfeited and cancelled as of the date of such violation.  If Optionee’s service
with the Company is terminated as a result of his or her Retirement and Optionee
does not agree to be bound by Restrictive Covenants, then the Option shall be
exercisable only with respect to the portion of the Option that was otherwise
vested on Optionee’s termination of service.  

 

4. Exercise of Option. Unless and until changed by the Company, the Option shall
be exercised by (a) entering and executing an exercise order with UBS Financial
Services Inc. and obtaining an exercise confirmation.  UBS Financial Services
Inc. may be reached by telephone at 1-877-763-6447 (within the U.S.) or
1-617-261-2617 (outside the U.S.) or on the UBS Financial Services Inc. website
at http://www.ubs.com/onesource/sbh, and (b) payment to the Company in full for
the shares of Common Stock subject to such exercise. If the person exercising an
Option is not Optionee, such person shall also deliver with the notice of
exercise appropriate proof of his or her right to exercise the Option. Payment
for such shares of Common Stock shall be (a) in cash, (b) by delivery (actual or
by attestation) of shares of Common Stock previously-acquired by the purchaser,
(c) by withholding of shares of Common Stock from the Option, or (d) any
combination thereof, for the number of shares of Common Stock specified in the
exercise notice.  Shares of Common Stock surrendered or withheld for this
purpose shall be valued at the Fair Market Value on the date of exercise. To the
extent permitted under Regulation T of the Federal Reserve Board, and subject to
applicable securities laws and any limitations as may be applied from time to
time by the Committee (which need not be uniform), the Options may be exercised
through a broker in a so-called “cashless exercise” whereby the broker sells the
shares of Common Stock on behalf of Optionee and delivers cash sales proceeds to
the Company in payment of the exercise price.  To the extent that the Option is
outstanding and exercisable on the Expiration Date, and if the exercise price is
less than the Fair Market Value of the Common Stock on the Expiration Date, the
Option will be automatically exercised on the Expiration Date by withholding of
shares of Common Stock from the Option sufficient to cover the exercise price
and the minimum require tax withholding. Evidence of the issuance of the shares
of Common Stock purchased pursuant to the exercise of the Option may be
accomplished in such manner as the Company or its authorized representatives
shall deem appropriate including, without limitation, electronic registration,
book‑entry registration or issuance of a certificate or certificates in the name
of the Optionee or in the name of such other party or parties as the Company and
its authorized representatives shall deem appropriate.  No adjustment will be
made for a dividend or other right for which the record date is prior to the
date the Optionee receives evidence of the issuance of the Shares. In the event
the shares of Common Stock issued upon exercise of this Option remain subject to
any additional restrictions, the Company and its authorized representatives
shall ensure that Optionee is prohibited from entering into any transaction that
would violate any such restrictions, until such restrictions lapse.

 

5. Post-Employment Non-Solicitation. Optionee agrees that for a period of one
year following Optionee’s termination of service with the Company for any
reason, Optionee will not either directly or indirectly solicit for employment
or otherwise interfere with the relationship of the Company or any Affiliate of
the Company with any natural person who is then-currently employed by or
otherwise engaged

 

--------------------------------------------------------------------------------

 

to perform services for the Company or any Affiliate of the Company.  Optionee
further agrees that Optionee will not interfere with the business relationship
between the Company and any Affiliate of the Company and one of its customers,
suppliers or vendors by soliciting, inducing, or otherwise encouraging the
customer, supplier or vendor to reduce or stop doing business with the Company
and any Affiliate of the Company.  In the event Optionee’s service with the
Company is terminated as a result of his or her Retirement, the provisions of
this Section 5 shall apply regardless of whether Optionee agrees to be bound to
Restrictive Covenants set forth in Section 3.

 

6. Tax Matters.

 

(a)Optionee acknowledges that the tax consequences associated with the Option
are complex and that the Company has urged Optionee to review with Optionee’s
own tax advisors the federal, state, and local tax consequences of this Option. 
Optionee is relying solely on such advisors and not on any statements or
representations of the Company or any of its agents.  Optionee understands that
Optionee (and not the Company) shall be responsible for Optionee’s own tax
liability that may arise as a result of this Award Certificate.

 

(b)The Company or any employer Affiliate has the authority and the right to
deduct or withhold, or require Optionee to remit to the employer, an amount
sufficient to satisfy federal, state, and local taxes (including Optionee’s FICA
obligation) required by law to be withheld with respect to any taxable event
arising as a result of the exercise of the Option. The obligations of the
Company under this Award Certificate will be conditional on such payment or
arrangements, and the Company and, where applicable, an employer Affiliate,
will, to the extent permitted by law, have the right to deduct any such taxes
from any payment of any kind otherwise due to Optionee.  The withholding
requirement shall be satisfied by withholding from the Option shares of Common
Stock having a Fair Market Value on the date of withholding equal to the amount
required to be withheld for tax purposes, all in accordance with such procedures
as the Company establishes.

 

7. Restrictions on Transfer and Pledge. The Option shall be exercisable only by
the Optionee during Optionee’s lifetime, or, if permissible under applicable
law, by Optionee’s guardian or legal representative or by a transferee receiving
such Optionee pursuant to a domestic relations order (a “QDRO”) as defined in
Section 414(p)(1)(B) of the Code or Title I of ERISA, or the rules
thereunder.  The Option, and any rights under the Option, may not be assigned,
alienated, pledged, attached, sold or otherwise transferred or encumbered by
Optionee otherwise than by will or by the laws of descent and distribution or
pursuant to a QDRO, and any such purported assignment, alienation, pledge,
attachment, sale, transfer or encumbrance shall be void and unenforceable
against the Company or any Affiliate; provided that the designation of a
beneficiary to receive benefits in the event of Optionee’s death shall not
constitute an assignment, alienation, pledge, attachment, sale, transfer or
encumbrance.  Notwithstanding the foregoing, the Option may be transferred,
without consideration, to a Permitted Transferee. The Option may be exercised by
such Permitted Transferee in accordance with the terms of this Award
Certificate.  Nothing herein shall be construed as requiring the Company or any
Affiliate to honor a QDRO except to the extent required under applicable law.

 

8. Restrictions on Issuance of Shares of Common Stock. If at any time the
Committee shall determine in its discretion, that registration, listing or
qualification of the shares of Common Stock covered by the Option upon any
securities exchange or under any foreign, federal, or local law or practice, or
the consent or approval of any governmental regulatory body, is necessary or
desirable as a condition to the exercise of the Option, the Option may not be
exercised in whole or in part unless and until such registration, listing,
qualification, consent or approval shall have been effected or obtained free of
any conditions not acceptable to the Committee.

 

 

--------------------------------------------------------------------------------

 

9. Plan Controls. The terms contained in the Plan are incorporated into and made
a part of this Award Certificate and this Award Certificate shall be governed by
and construed in accordance with the Plan. In the event of any actual or alleged
conflict between the provisions of the Plan and the provisions of this Award
Certificate, the provisions of the Plan shall be controlling and
determinative.  

 

10. Limitation of Rights. The Option does not confer to Optionee or Optionee’s
beneficiary any rights of a stockholder of the Company unless and until shares
of Common Stock are in fact issued to such person in connection with the
exercise of the Option.  Nothing in this Award Certificate shall interfere with
or limit in any way the right of the Company or any Affiliate to terminate
Optionee’s service at any time, nor confer upon Optionee any right to continue
providing services to the Company or any Affiliate.

 

11. Successors. This Award Certificate shall be binding upon any successor of
the Company, in accordance with the terms of this Award Certificate and the
Plan.

 

12. Notice. Notices hereunder must be in writing, delivered personally or sent
by registered or certified U.S. mail, return receipt requested, postage prepaid.
Notices to the Company must be addressed to Sally Beauty Holdings, Inc., 3001
Colorado Boulevard, Denton, TX 76210, Attn: Secretary, or any other address
designated by the Company in a written notice to Optionee. Notices to Optionee
will be directed to the address of Optionee then currently on file with the
Company, or at any other address given by Optionee in a written notice to the
Company.

 

13. Amendments and Modifications. The Committee or its designee may, in the
Committee’s or the designee’s sole and absolute discretion, as applicable, amend
or modify this Award Certificate in any manner that is either (i) not adverse to
Optionee, or (ii) consented to by Optionee.

 

14. Compensation Recoupment Policy. This Award Certificate shall be subject to
the terms and conditions of any compensation recoupment policy adopted from time
to time by the Board or any committee of the Board, to the extent such policy is
applicable.

 

 

 

 

 

 

 

 

 